Smith, P. J. (concurring in result):
The experts have differed as to what technically speaking is a center-bearing rail. From a reading of the entire statute, however, it is apparent that the rail proscribed is a rail to which the pavement cannot be laid up plumb upon both sides. As this combination of rails permits of the construction which seems to be contemplated by statute as the proper construction, in my judgment the jury should not be allowed to say whether or not this is technically a center-bearing rail, but the court should hold, as matter of law, that the requirement of the statute in that respect had been observed.
These rails were so shaped and placed together at such distance as to permit the calk of the horse’s shoe to become wedged in and cause this injury. Whether this constituted negligent construction would, in my judgment, be a question for the jury, and the only question which should be submitted to the jury in determining the defendant’s liability.
Judgment reversed and new trial granted, with costs to appellant to abide event.